Citation Nr: 0502012	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  97-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia, to 
include as secondary to service-connected sarcoidosis.

2.  Entitlement to a total schedular rating based on 
individual unemployability (TDIU).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1974 to January 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Baltimore, Maryland and then the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Baltimore, Maryland, RO originally exercised 
jurisdiction of the veteran's case file.  Jurisdiction was 
transferred to the Philadelphia, Pennsylvania, RO due to the 
veteran's relocation of her residence.

A Board hearing was held in January 1999 before another 
Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  The VLJ who presided at the hearing is no longer at 
the Board.  In an August 2004 letter, the Board informed the 
veteran of this fact and inquired if she desired another 
hearing.  There is no record of this letter having been 
returned as undelivered, and there is no record of the 
veteran having responded to the letter.  Pursuant to that 
letter, the case is being processed as if the veteran advised 
that she did not desire another hearing.  Transcripts of the 
Board hearing and RO hearing are associated with the case 
file.  

In May 1999, the Board Remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.

FINDINGS OF FACT

1.  The veteran has had a diagnosis of polyarthralgia, 
probably secondary to service-connected sarcoidosis.  
Attempts to get verification of continuing pathology have 
been hindered by her failure to report for examinations.

2.  The evidence of record does not show the service-
connected sarcoidosis to cause or make worse an underlying 
condition which causes polyarthralgia.

3.  Service connection is effect for sarcoidosis, bilateral 
heel and ankle disorders, and headaches of unknown etiology.  
The veteran's sarcoidosis is evaluated as 30 percent 
disabling, and her heel and ankle disorders, and headache 
disorder, are evaluated as noncompensable.  The combined 
service connected rating is 30 percent.

4.  The veteran is also diagnosed as having polyarthralgia, 
degenerative disc disease at C5-C6, hepatic dysfunction 
(history of hepatitis C), a left jaw disorder, all rated 
noncompensably disabling, an adjustment disorder with mixed 
anxiety and depressed mood, rated 30 percent disabling, and 
hypertension, rated 10 percent disabling.  These disorders 
are all not service connected.  The combined service 
connected and non-service connected rating for pension 
purposes is 60 percent disabling.

5.  The evidence of record shows the veteran's service-
connected disabilities to be appropriately evaluated.

6.  The veteran is a high school graduate and has taken two 
years of college level courses.  She reportedly last worked 
in 1991.

7.  The evidence of record does not show the veteran to be 
unemployable due to her service-connected disabilities.

8.  The veteran served during a period of war.  The evidence 
of record shows the veteran's nonservice-connected 
disabilities are appropriately evaluated.

9.  The evidence of record does not show the veteran to be 
permanently and totally disabled to her service-connected and 
nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claimed Polyarthralgia is not proximately 
due to, the result of, or aggravated by her service-connected 
sarcoidosis.  An underlying disorder other than sarcoidosis 
is not clinically established.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 
3.655(b) (2004); Allen v. Brown, 7 Vet. App.439 (1995).

2.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655(b), 4.3, 
4.16(b) (2004).

3.  The requirements for a nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b); 
38 C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 4.7, 4.16, 4.17 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed her claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case has remained 
under continuous development throughout the appeal period.  
Third, in a letter dated in January 2004 (letter), the RO 
informed the veteran of the VCAA and VA's obligations under 
the act, to include the evidence needed to support her 
claims.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of the evidence 
already received by the RO, and that the RO would obtain any 
private treatment records she identified as related to this 
claim, provided she completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to send any 
medical reports in her possession.  There is no evidence in 
the case file of the letter having been returned as 
undelivered.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  She did not respond to the letter or the May 
2004 SSOC with additional evidence or a request that other 
identified evidence be obtained.  There is no evidence in the 
case file of the May 2004 having been returned as 
undelivered.  Thus, the Board has clear evidence as to how 
the veteran would respond to a proper notice, albeit after 
the initial adjudication.  See Valiao v. Principi, 17 Vet. 
App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 
195, 203 (2003) ("it is not for the Secretary or this Court 
to predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by her actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds that the timing of the VCAA notice 
has not prejudiced the veteran in the pursuit of her claims.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
SSA records, and her VA treatment records, and arranged for 
appropriate examinations.  Neither the veteran nor her 
representative has asserted that there is additional evidence 
to be obtained or that there is a request for assistance 
which was not acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

I.  Service connection for polyarthralgia.

This issue initially was styled as entitlement to service 
connection for polyarthropathy and was raised at the April 
1997 RO hearing.  The Hearing Officer, in a January 1998 
rating decision, denied the claim.

The January 1995 examination report reflects that the veteran 
reportedly had a polyarthropathy which might be related to 
her sarcoidosis but was then being investigated for collagen 
disease.  The veteran reported pain in her fingers, wrists, 
hips, knees, and ankles.  When she rose in the morning, she 
had to use a walker for the first few hours, and she had 
extreme fatigue for most of the day, which the examiner 
observed might be related to her history of sarcoidosis or 
hepatitis C.  The veteran reported difficulty walking up a 
flight of stairs.  Physical examination revealed tenderness 
of the breasts in the area adjacent to the xiphold and lower 
sternum.  Otherwise, no abnormalities were noted.  The 
veteran's joints were symmetrical, and there was no increase 
in temperature in any of the joints noted.  She was unsteady 
when asked to walk heel to toe, had difficulty standing on 
her toes without holding onto something, and she could not 
walk on her heels without holding onto a fixed object.  The 
examiner's diagnoses included polyarthralgias by history.

The January 1995 joints examination report reflects that the 
veteran reported intermittent pain and swelling of both 
ankles since basic training in 1974, which was intensified by 
prolonged standing and walking.  Physical examination 
revealed the ankles to be of normal appearance without 
deformity.  There was no swelling, fluid, heat, erythema, 
tenderness, or crepitus.  Examination of the lumbosacral 
spine showed normal appearance without deformity, and there 
was no tenderness or paraspinal spasm.  There was no 
objective pain on motion.  Examination of all joints revealed 
normal appearance and range of motion.  The veteran rose and 
stood normally, gait was normal, and heel and toe gaits were 
normal.  She refused to hop.  The examiner rendered a history 
of sarcoidosis by history.

VA treatment notes of early January 1995, prior to the 
examinations set forth above, February 1995, and in September 
1995, reflect that examiners made no clinical finding or 
diagnosis of pathology or underlying condition which 
confirmed or explained the veteran's subjective complaints of 
pain.  An April 1995 treatment note reflects a notation of 
mild crepitus of the knees, greater on the left.

A January 1996 psychiatric examination report prepared for 
the Social Security Administration (SSA) reflects that the 
physical examination revealed no findings or diagnosis of 
polyarthralgia.

The July 1996 joints examination report reflects that the 
veteran complained of her left great toe, which she said 
turned in when she wore heels.  She also complained of a back 
problem in the upper dorsal, lower cervical area, where the 
examiner noted a fatty protrusion.  The examiner observed the 
protrusion to be consistent with a large subcutaneous lipoma.  
The examiner rendered a diagnostic impression of a minimal 
bunion of the left great toe and large lipoma of the upper 
back.

An August 1996 report from the veteran's VA primary care 
provider reflects that he had been her provider since 
September 1994, and he saw her every three to six months.  
The report reflects that, among the veteran's diagnoses were 
sarcoidosis and polyarthralgia "probably secondary to" 
sarcoidosis.  It also reflected that the provider opined 
that, from August 1994 to about October 1995, the veteran 
experienced severe arthritic pain.

A May 1997 VA examination report reflects a notation that the 
veteran's sarcoidosis was limited to the veteran's lungs and 
the lymph nodes on the veteran's neck.  She reported taking 
Prednisone and anti-inflammatories.  The examiner noted that 
the veteran had been mostly asymptomatic and stable.  
Physical examination revealed no abnormalities.  The 
examiner's diagnoses included that of sarcoidosis, with 
involvement apparently limited to peripheral lymph nodes and 
lungs, stable since 1983, minimally symptomatic.

The May 1997 spine examination report reflects that the 
veteran complained of intermittent pain, without swelling, in 
various joints, including the shoulders, elbows, and ankles.  
Physical examination revealed the veteran to be markedly 
overweight.  Examination of the shoulder revealed no 
abnormalities.  There was no swelling, fluid, heat, erythema, 
tenderness, or crepitus, in either elbow.  Examination of the 
cervical spine revealed a large amount of what appeared to be 
adipose tissue at the lower cervical area.  There was no 
tenderness, crepitus, or paraspinal spasm, and there was no 
objective evidence of pain on motion.  The veteran rose and 
stood slowly, and her gait was slow but normal.  Heel and toe 
gaits were normal, and the veteran hopped normally on either 
foot and squatted normally.  The examiner rendered an 
impression of an otherwise normal neurological examination.  
X-rays of the veteran's elbows and shoulders were interpreted 
as showing no abnormality.  Cervical spine x-rays revealed 
degenerative disc disease at C5-C6.

At the January 1999 Travel Board hearing, the veteran's 
representative referred to the polyarthralgia as arthritis as 
a matter of convenience.  The veteran related that it 
involved her ankles, and she fell and hurt her knee in a car 
accident during her active service.  The veteran also 
referenced pain in her shoulders, hip, and thigh, and she 
related that she believed it was part of the symptoms of her 
sarcoidosis.

Private treatment records dated in November 1999 reflect that 
the veteran complained of joint pain in her elbows, 
shoulders, hips, and hands.  The examiner's diagnosis of 
inflammatory arthritis extended only to the veteran's ankles.  
The Board notes that a November 1999 x-ray examination report 
of the same day reflects an impression of soft tissue 
swelling of both ankles and no significant arthritis.

Pursuant to the May 1999 Board Remand, the RO requested 
examinations of the veteran in March 2003.  The examinations 
were scheduled, but the veteran failed to report for the 
examinations scheduled for April 2003.  A VA fax reflects 
that when the veteran's last known residence was called, a 
receptionist related that it was uncertain if the veteran 
still resided there.  The receptionist was requested to 
return the call if it was verified the veteran still resided 
at that location.  There is no record of a return call.  A 
fax cover sheet of the VA scheduling office, Lebanon, 
Pennsylvania, reflects that, approximately in mid-June 2003, 
the veteran called and requested to be rescheduled, and she 
was instructed to call the RO.  The veteran called again for 
the RO's telephone number.  The case file reflects no record 
of a call to the RO from the veteran.  The address on the 
examination notification was as reflected in the veteran's 
case file.

In April 2004, the RO requested that the veteran again be 
scheduled for appropriate examinations.  In a letter dated in 
April 2004, the RO informed the veteran that the appropriate 
VA treatment facility was scheduling her for examinations, 
and that she would be notified of the date and time by the 
treatment facility.  The letter also informed her that, if 
she failed to attend the examination, a decision would be 
made on the basis of the evidence of record.  There is no 
record of the letter having been returned as undelivered.  
The veteran was scheduled for examinations in April 2004 and 
May 2004, and she failed to report.

VA treatment records for the period June 1998 to February 
2004 reflect no findings or diagnosis as to the veteran's 
joints other than her ankles, which already are service 
connected.  Parenthetically, the Board notes that arthralgia 
is pain in a joint, especially one not inflammatory in 
character.  Steadman's Medical Dictionary, p. 149, 27th 
Edition (2000).

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph 3.655(b) or (c) as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, 
a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. §§ 3.655(a), (b) (2004).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The veteran's extensive treatment records reflect subjective 
complaints of joint pain, which the veteran attributes to her 
service-connected sarcoidosis.  The Board notes that the 
evidence of record does not show the veteran to manifest 
specific pathology or an underlying clinical condition which 
would explain her complaints of pain in her elbows, 
shoulders, hips, and hands.  There must be evidence of an 
underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  The examiner did not connect 
the veteran's cervical degenerative disc disease to her 
sarcoidosis.  As noted above, the veteran is service 
connected for her ankle disorder; thus, symptomatology 
specific to her ankles is not relevant to a claim related to 
her other joints as secondary to her service-connected 
sarcoidosis.

In light of the fact that the medical evidence of record does 
not clinically establish an underlying condition as to the 
other joints, the Board finds that the evidence preponderates 
against a finding of service connection for polyarthralgia as 
secondary to service-connected sarcoidosis or on a direct 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.655(a), (b) (2004).

II.  Entitlement to TDIU for compensation purposes.

Factual background.

A January 1995 physical therapy report to the Maryland 
Department of Vocational Rehabilitation reflects that the 
veteran demonstrated good lower extremity joint mobility and 
strength.  She was able to walk over one-half mile in 12 
minutes and stand for periods of up to 20 minutes.  The 
therapist observed that, although the veteran was familiar 
with the use of correct body mechanics during lifting 
activities, she complained of right elbow pain when lifting 
weights up to 10 pounds.  The therapist recommended that the 
veteran was ready to progress to a Vocation Evaluation geared 
towards sedentary job options.

The January 1995 VA examination report reflects that the 
examiner rendered diagnoses of sarcoidosis by history, 
hepatic dysfunction, hepatitis C antigen positive per 
history, polyarthralgia per history, and hypertension, which 
the examiner observed possibly needed working up in light of 
the veteran's history.  The examiner did not render an 
opinion as to the veteran's employability.

In June 1995, in conjunction with the veteran's application 
for SSA benefits, a VA examiner reported that the veteran had 
been under his care for 9 months and that she had not been 
hospitalized during that period.  The examiner reported that 
the veteran's then current diagnoses were sarcoidosis, 
traumatic arthritis of ankles, bilaterally, and abnormal 
liver function tests.  The examiner opined that, in his 
opinion, the veteran was disabled and would be so for 12 
months or more, she was unable to work, but she was capable 
of attending school and participating in a training program, 
if the hours were short and training did not entail weight 
bearing.

A January 1996 Rehabilitation Medical Evaluation Report for 
the Maryland, prepared by a psychiatrist, reflects that the 
veteran reported independence in all activities of daily 
living, except that she has to take frequent breaks.  The 
veteran was able to drive but had not in several years 
because she did not own a car.  The report reflects that the 
examiner observed the veteran to be obese, and that she 
denied any history of joint pain on the day of the 
examination.  She was intact neurologically, and there was no 
obvious swelling or redness of any joint with crepitus, and 
there was no boggy feeling in any of the joints.  Examination 
of the ankles revealed no obvious tenderness and there was 
full ROM.  There was full ROM in the shoulders, elbows, 
wrists, hips, knees, and ankles.  The examiner rendered an 
impression of a patient diagnosed with sarcoidosis in 1983, 
on treatment with Prednisone, history of hypertension 
controlled with medication, and obesity.  The examiner 
recommended the veteran for vocational evaluation.

A March 1996 Vocational Assessment report reflects that the 
veteran's assets included well developed manual skills, high 
school graduate, above average aptitude for performing basic 
clerical tasks, and motivated work effort, with good work 
habits.  Her limitations included the diagnosed sarcoidosis, 
which precluded strenuous physical work activities; 
complaints of fatigue and tiredness, lack of endurance, and 
no heavy lifting; and, her history of hypertension.  The 
report reflects that the veteran formerly operated her own 
secretarial service, but she discontinued it in 1991.  Her 
only transferable skills were deemed to be above average 
clerical skills and average typing and keyboarding skills.  
The evaluator deemed the veteran to have potential for 
selective job placement.  The Discharge Summary recommended 
the veteran for positions which offered reasonable 
accommodation of the opportunity to take periodic rest breaks 
as needed throughout the day.

In an August 1996 report, the veteran's VA provider related 
that the veteran's diagnoses included: sarcoidosis; 
polyarthralgia, probably secondary to sarcoidosis; history of 
chronic active hepatitis of obscure etiology; hypertension; 
obesity; history of a total abdominal hysterectomy; bilateral 
salpingo-oophorectomy; and, chronic fatigue.  The provider 
opined that, as of the date of his report, the veteran was 
much improved in her overall condition and was motivated to 
start working again.  He related further that, between August 
1994 and November 1995, the veteran complained of severe 
fatigue and lassitude, and that in August 1994 and September 
1994, her liver enzymes were elevated transiently.  The 
provider related that diagnostic tests yielded no firm 
etiology.  The provider opined that, between August 1994 and 
November 1995, the veteran was unable to work due to severe 
arthritic pain and fatigue.  As of August 1996, he deemed the 
veteran to be employable on a full-time basis, provided the 
work was sedentary and light.

In October 1996, an Administrative Law Judge (ALJ) for SSA 
determined that, due to the veteran's sarcoidosis and other 
impairments, she was disabled for SSA purposes during the 
period September 1993 to September 1995, as she was limited 
to less than a full range of sedentary work.  The ALJ found 
that, as of September 1995, the veteran regained functional 
capacity to perform light work activity.

A February 1997 vocation counseling consulting report 
prepared for the Baltimore, Maryland, RO, reflects that the 
veteran reported having a driver's license but no car.  Her 
mother owned a car, but the veteran did not have access to 
it.  The veteran reported that there was no public 
transportation between her mother's house and Aberdeen, 
Maryland, from where she would have access to several cities.  
The report reflects that the veteran is a high school 
graduate and that she had earned an Office Technology 
Training Certificate from the Maryland Rehabilitation Center 
in October 1996.  The report further reflects that the 
veteran reported that, although she worked with the public in 
the past, she did not want to deal with the public in 
general, and that she was interested in a Civil Service 
position.  She scored 84.3 in May 1991 on the clerical 
examination.  The veteran also reported that she was not 
interested in being a secretary, as it was "too tedious," 
although she would consider one if it were light duty.  The 
report reflects that the veteran felt incapable of working 
even part time, as she believed she needed a place to recline 
for 15 minutes every three to four hours.  The veteran 
reported that she rented a car to get to the interview and 
also reported that her mother would not give her a ride to 
Aberdeen, where she would have access to public 
transportation.  The veteran also reported that she intended 
to again apply for SSA benefits.  As a result of the factors 
listed, and the fact that the veteran believed she was sick 
enough to seek additional SSA benefits, the evaluator opined 
that, although the veteran was looking for employment, in 
reality she didn't really believe she could maintain any 
position for any length of time, regardless of efforts to 
accommodate her special needs.  The evaluator opined that the 
veteran was not placeable and did not accept her.

An October 2002 report reflects that the veteran earned an 
associate degree in retail management and over 20 job leads 
were generated for the veteran.  The leads did not result in 
favorable results and the veteran remained unemployed.  The 
report reflects that the veteran's lack of initiative and 
cooperation rendered her an unsuitable candidate for 
additional services.  The report reflects that the veteran 
missed two scheduled psychological evaluations to determine 
employability, and that the veteran had not responded to any 
correspondence.  As a result, she was discontinued.

A February 2003 VA Special Report of Training reflects that 
the veteran reported that she was no longer interested in 
returning to work, and that she did not desire to receive VA 
services under Chapter 31.  The veteran reported that her 
physical and mental health precluded her from working.  The 
report reflects that the veteran was diagnosed with 
depression, and the evaluator deemed that to be the most 
significant barrier, as of the date of the report, to the 
veteran obtaining employment.  As a result, the veteran was 
discontinued from further services based on her voluntary 
withdrawal.

Analysis.

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2004).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

Generally, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of joint 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Board incorporates here by reference, the discussion in 
Part I on failure to report for a scheduled examination.  
The first barrier to an allowance of TDIU is the evaluation 
of the veteran's service-connected disabilities, only one of 
which is compensable.  The veteran's sarcoidosis is 
evaluated as 30 percent disabling.

The applicable rating criteria for sarcoidosis provide that, 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids, allows an evaluation of 30 percent.  
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, allows an 
evaluation of 60 percent.  Extra-pulmonary involvement is 
rated under the specific body system involved.  38 C.F.R. 
§ 4.97, DC 6846.  If a disability more nearly approximates a 
higher evaluation than a lower one, then the higher one 
should be allowed, and the veteran is accorded the benefit 
of any doubt in this regard.  38 C.F.R. §§ 4.3, 4.7 (2004).

The medical evidence of record shows the veteran's 
sarcoidosis to more nearly approximate her current 
evaluation of 30 percent.  Id.  As set forth above, the 
August 1996 report of the veteran's VA provider reflects 
that she was being maintained on a low dose level of 
steroids and doing well.  The May 1997 VA examination report 
reflects the veteran as taking Prednisone, 5 mg, and an 
anti-inflammatory, and that she was mostly asymptomatic.  
The examiner diagnosed the veteran's sarcoidosis as 
minimally symptomatic.  A June 1998 VA treatment note 
reflects the veteran's dosage of Prednisone to be 1 mg and 
her sarcoidosis asymptomatic and stable.  The evidence does 
not show the veteran's sarcoidosis to warrant a higher 
evaluation of 60 percent, as there is no medical evidence of 
a requirement for systemic high dose of corticosteroids to 
control her sarcoidosis.  38 C.F.R. §§ 3.655, 4.3, 4.7, 
4.97, DC 6846 (2004).  Further, as discussed in Part I, the 
medical evidence does not show specific pathology or an 
underlying condition to be the source of the veteran's 
subjective complaints of pain.

The Board also finds that the medical evidence of record 
does not show a compensable evaluation of her other service-
connected disorders to be indicated.  Degenerative arthritis 
established by x-ray allows a compensable evaluation, if 
confirmed by clinical evaluation.  38 C.F.R. § 4.71a, DC 
5003 (2004).

The Board notes the veteran's VA provider's August 1996 
report which reflects that she experienced arthritic pain, 
and also the private report which assessed arthritis of her 
ankles.  The former did not reflect a clinical examination 
to confirm that diagnosis.  The Board further notes, 
however, that there was no confirmation of the diagnosis of 
arthritis of the latter.  The May 1997 VA x-rays of the 
veteran's ankles were interpreted as showing degenerative 
changes of the left ankle, which were mild relative to the 
veteran's age.  The 1997 VA examination report, however, 
reflects that the examiner did not diagnose arthritis of the 
left ankle.  The November 1999 private progress notes 
reflects an assessment of inflammatory arthritis of the 
ankles, but the x-ray report of the same date specifically 
found no evidence of significant arthritis of the ankles 
bilaterally, but soft tissue swelling.  A February 2004 VA 
treatment note reflects the veteran to have had full ROM in 
all extremities.  Thus, the Board finds the medical evidence 
of record does not show the veteran's bilateral ankle 
disorder to more nearly approximate a compensable evaluation 
of 10 percent for degenerative arthritis.  38 C.F.R. §§ 
3.655, 4.3, 4.7, 4.71a, DC 5003 (2004).  Even were the Board 
to find that the veteran's bilateral ankle disorder more 
nearly approximates a compensable evaluation of 10 percent 
for arthritis, the veteran still would not meet the combined 
total evaluation requirements of 38 C.F.R. § 4.16 (2004).

As set forth above, the Board makes this finding on the 
basis of the evidence of record. 38 C.F.R. § 3.655(b) 
(2004).  The Board notes that, at the time the veteran 
failed to appear for scheduled examinations she was 
appearing for routine VA care.

The Board makes the same finding as to the veteran's 
service-connected headaches of unknown etiology disorder, 
which is rated analogously under DC 8100.  See 38 C.F.R. 
§ 4.20 (2004).  A compensable evaluation of 10 percent is 
allowable for characteristic prostrating attacks, which 
average one in two months over the prior several months.  
38 C.F.R. § 4.124a, DC 8100.  There is no medical evidence 
of active symptomatology as concerns this disorder.  Thus, 
the veteran's service-connected headaches disorder does not 
more nearly approximate a compensable evaluation.  38 C.F.R. 
§§ 3.655, 4.3, 4.7, 4.124a, DC 8100 (2004).

In light of the fact that the combined total evaluation of 
the veteran's service-connected disabilities does not meet 
the evaluation criteria of 70 percent for two or more 
disabilities, with at least one of 40 percent, the veteran 
is not eligible for TDIU on a schedular basis.  38 C.F.R. 
§ 4.16(a) (2004).  Thus, the veteran must be considered on 
an extra-schedular basis.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

The Board finds no basis on which to submit the veteran's 
application to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  First, the Board 
notes the determination of SSA that the veteran was deemed 
unable to work between September 1993 and September 1995.  In 
light of the fact that there are significant differences in 
the definition of disability under the SSA and VA systems, 
SSA determinations are not binding on VA.  Holland v. Brown, 
6 Vet. App. 443, 448 (1994).  There are also significant 
similarities between the two systems.  Consequently, the 
Board must provide the basis for disagreeing with or not 
accepting a finding of disability by a SSA ALJ.  Id.  The 
Board finds that the SSA ALJ's findings are of minimal 
application to this decision, as the SSA determination was 
based only partially on the veteran's service-connected 
disabilities, the primary one of which was sarcoidosis.

As reflected in the August 1996 report of the veteran's VA 
provider to SSA, the veteran's assessed inability to work was 
due to several diagnosed conditions, of which only the 
sarcoidosis is service connected.  Among the diagnosed 
nonservice-connected conditions was history of chronic active 
hepatitis of unknown etiology.  The Board deems it highly 
significant that the VA provider suggested that the veteran's 
chronic fatigue was due to her elevated liver enzymes.  Thus, 
it is readily apparent that the veteran's VA provider did not 
deem her as unable to work due solely to her service-
connected disabilities.

It is also noteworthy that the extensive evaluation of the 
veteran in connection with her application for SSA benefits 
reflected that she was deemed capable of sedentary work.  
Additional factors unrelated to her medical status were also 
included as part of the assessment that the veteran was not 
suitable for further employment counseling: the fact that she 
did not own a car, and that she lived in an area without 
access to public transportation.  The same non-medical 
factors were also emphasized in the 2002 and 2003 reports to 
the RO that the veteran was discontinued from further 
employment counseling.  There also is the veteran's 2002 
diagnosis of depression, which is not service connected and 
will be discussed below on the veteran's eligibility for a 
pension.

The evidence of record shows the veteran to be a high school 
graduate, to have obtained an associate degree in retail 
management, and to possess marketable clerical and 
secretarial skills.  The evidence of record does not show the 
veteran's service-connected disabilities to impact her 
cognitive abilities or ability to learn. Thus, while the 
evidence shows that the veteran would require reasonable 
accommodation as to rest periods, the Board finds that the 
medical evidence of record does not show the veteran's 
service-connected disorders to cause impairment of her mind 
or body sufficient to render it impossible for her to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.

III.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes.

Factual background.

In addition to the service-connected disabilities discussed 
in Part II, the veteran also is diagnosed as having 
polyarthralgia, degenerative disc disease (DJD) of the 
cervical spine at C5-C6, hepatic dysfunction, history of 
hepatitis-C, a left jaw disorder, adjustment disorder, with 
mixed anxiety and depressed mood, and hypertension.  The May 
2004 rating decision reflects that, if service connected, the 
DJD would be evaluated as 10 percent disabling, the 
adjustment disorder as 30 percent disabling, and the 
hypertension as 10 percent disabling.  The remainder of the 
veteran's nonservice-connected disabilities would be deemed 
noncompensable.

The July 1996 VA general examination report reflects that, in 
addition to the diagnosis of sarcoidosis, the veteran was 
diagnosed with hypertension, well controlled on medications, 
no evidence of organ damage.  The May 1997 VA general 
examination report reflects that the veterans' diagnoses 
remained the same.  Also noted was an acute episode of 
abdominal pain, which resolved with treatment and had 
remained asymptomatic.

The May 1997 x-ray examination report of degenerative disc 
disease of the cervical spine was set forth above.  The May 
1997 VA spine examination report reflects that physical 
examination of the veteran's cervical spine revealed no 
tenderness, crepitus, or paraspinal spasm.  Range of motion 
on forward flexion was to 30 degrees, extension to 30 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 50 degrees.  There was no 
objective evidence of pain on motion.  Other than a mild 
bunion formation on both first metatarsal phalangeal joints, 
the examiner diagnosed a normal neurological examination.

A January 2002 VA report reflects the veteran presented with 
complaints of not having a job and relating concerns that she 
might have to move our of her place of residence.  The 
veteran denied hypersomnia but reported that, a couple of 
times a week, she awoke during the night for a couple of 
hours for no reason.  Sometimes she returned to sleep, 
sometimes not.  She reported that she did not consider her 
depression a long-term process.  She denied any psychotic 
symptoms, crying spells, appetite change, thoughts of self-
harm, or inability to enjoy herself.  She reported no 
problems as concerned her three children.  The mental status 
examination noted no abnormalities.  The examiner rendered an 
Axis I diagnosis of adjustment disorder, with some anxiety 
and depression, and assessed Axis V as 51.  The veteran 
declined psychotherapy and opted for a trial of Zoloft.

A March 2002 VA treatment note reflects that the veteran 
reported satisfaction with the Zoloft.  She reported sleeping 
better, smile frequently, her speech was spontaneous, and she 
still expressed hope she would find a job.

A June 2003 VA treatment note reflects that the veteran's 
hypertension was well controlled.  The Board also notes 
treatment note entries which list gastroesophageal reflux 
disease among the veteran's diagnoses but no entries as 
concerns active symptomatology.

Analysis.

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342.  
A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Further, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. § 
4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.

The Board incorporates here by reference the discussion above 
on the evaluation of disabilities and the evaluation of the 
veteran's service-connected disabilities.  The evidence of 
record shows the veteran's nonservice-connected disabilities 
to be appropriately evaluated.

As concerns the veteran's cervical spine degenerative disc 
disease, the evidence shows it to more nearly approximate a 
noncompensable evaluation than a compensable evaluation of 10 
percent.  38 C.F.R. § 4.7.  The examination report reflects 
that the examiner noted no objective evidence of pain on 
motion.  In the absence of some limitation of motion, with 
pain, the veteran's degenerative disc disease more nearly 
approximates a noncompensable evaluation.  Id., 4.71a, DC 
5003.

The Board makes a similar finding as to the veteran's 
adjustment disorder and finds the evidence of record shows it 
to more nearly approximate a 30 percent evaluation.  The 
criteria in effect at the time the veteran submitted her 
claim provided that, consideration is given to reduction of 
initiative, flexibility, efficiency and reliability levels, 
as well as to the ability to maintain wholesome relationships 
with people.  "Considerable" social and industrial impairment 
warranted a 50 percent evaluation.  38 C.F.R. § 4.132, DC 
9411 (1996).
 
In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
then named United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, 
the word "definite," as used in 38 C.F.R. § 4.132 to describe 
a 30-percent degree of disability for purposes of rating 
claims based on certain mental disorders, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  The 
VA, including the Board, is bound by this interpretation of 
the terms.  38 U.S.C.A. § 7104(c) (West 2002).

Application of that opinion to the veteran's symptomatology 
would indicate that the veteran's adjustment disorder does 
not more nearly approximate even a 30 percent evaluation.  
The Board notes this, however, only to demonstrate that the 
evidence of record does not show the veteran's adjustment 
disorder to more nearly approximate the higher evaluation of 
50 percent.  38 C.F.R. § 4.7.  The January 2002 report 
reflects that the veteran's Global Assessment of Functioning 
(GAF) was assessed at 51.  A GAF of 51 is indicative of 
moderate difficulty in social, occupational, or school 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), p. 47.  The evidence of 
record shows that the veteran's primary difficulty was 
unemployment.  There is no evidence of difficulty in social 
or school functioning, as the veteran had completed college 
courses and a vocational course, and she reported no 
relational problems with her children.

The veteran does not fare any better under the current 
criteria, which became effective November 7, 1996.  The 
current criteria provides that, a 50 percent evaluation will 
be assigned for an adjustment disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, DC 9440 (2004).

It is readily evident that the veteran's adjustment disorder 
does not more nearly approximate these criteria.  Thus, the 
veteran's adjustment disorder is properly evaluated as 30 
percent disabling were it service connected.

The July 1986 rating decision determined that a jaw disorder 
was not shown by the April 1984 VA examination.

The veteran's total disability picture, both service 
connected and nonservice connected, reflects as follows: 
sarcoidosis at 30 percent, degenerative disc disease at 10 
percent, adjustment disorder at 30 percent, and hypertension 
at 10 percent.  The combined disability of all of the 
veteran's disabilities is 60 percent.  38 C.F.R. § 4.25.  
Thus, the veteran does not meet the criteria for a permanent 
and total disability rating.  Therefore, as with her claim 
for TDIU for compensation purposes, she must be considered 
for extra-schedular consideration.  38 C.F.R. §§ 3.340(a)(2), 
4.16, 4.17.

The Board incorporates here by reference the discussion on 
extra-schedular consideration in Part II above on TDIU for 
compensation purposes.  Further, inclusion of the veteran's 
adjustment disorder and her hypertension in the analysis does 
not change the result.  As noted by the January 2002 
evaluation, the primary component of the veteran's adjustment 
disorder was her unemployment, but, at the time of that 
assessment, the veteran still voiced a positive outlook, and 
her GAF of 51 reflects moderate impairment.  Her hypertension 
is well controlled, so the impact of it is minimal.  The 
Board notes the 2002 and 2003 reports which reflect the 
veteran's disenrollment from employment placement service.  
Specifically, the February 2003 report which reflect that the 
veteran's depression had become the primary barrier to her 
obtaining employment.  Nonetheless, the nonmedical factor of 
her lack of access to public transportation is still an 
integral factor of her unemployment.  Further, there is no 
medical evidence to confirm the current impact of the 
veteran's depression, which is a direct result of the veteran 
not having reported for scheduled examinations.

The current evidence of record does not show a basis for 
referring the veteran's case for extra-schedular 
consideration, as the evidence does not show her to be 
unemployable due to her disabilities.  38 C.F.R. §§ 3.340, 
3.655(b), 4.3, 4.16.



ORDER

Entitlement to service connection for polyarthralgia, to 
include as secondary to service-connected sarcoidosis is 
denied.

Entitlement to a total schedular rating based on TDIU is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


